 

AMENDMENT TO

NON-EXCLUSIVE SOFTWARE LICENSE AGREEMENT (InfoPointTM for 340Basics)

 


            GENEX CONSULTING, LLC, HAVING A PLACE OF BUSINESS AT 103 CARNEGIE
CENTER, STE. 300, PRINCETON, NJ 08540 (HEREINAFTER “GENEX”) AND 340BASICS INC.
HAVING A PLACE OF BUSINESS AT 66 FORD RD #230, DENVILLE, NJ 07834 (HEREINAFTER
“340BASICS”), HAVING ENTERED INTO A NONEXCLUSIVE SOFTWARE LICENSE AGREEMENT
(“AGREEMENT”), SAID AGREEMENT HAVING BEEN EXECUTED MARCH 27, 2014 AND MADE
EFFECTIVE AS OF JANUARY 2, 2014, DESIRE TO AMEND THAT AGREEMENT TO PROVIDE FOR
AN EXCLUSIVE LICENSE AND TO ADDRESS OTHER ISSUES AS SET FORTH BELOW, AND
HEALTHCARE CORPORATION OF AMERICA (OTCQB: HCCA), 340BASICS’ PARENT COMPANY
HAVING A PLACE OF BUSINESS AT 66 FORD RD #230, DENVILLE, NJ 07834 (“HCCA”)
DESIRES TO BE ADDED AS A PARTY AND TO ENTER INTO THIS AMENDMENT IN ORDER TO
INDUCE GENEX TO ENTER INTO THE SAME;


 


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS OF THE PARTIES AND FOR
OTHER GOOD AND VALUABLE CONSIDERATION, THE PARTIES HERETO HEREBY AMEND THE
AGREEMENT AS FOLLOWS, THIS AMENDMENT TO BE EFFECTIVE AS OF JUNE 1, 2014 (THE
“EXCLUSIVE EFFECTIVE DATE”):


 


1. SUBSECTION A) OF SECTION 2 OF THE AGREEMENT, ENTITLED “LICENSE GRANT AND
OWNERSHIP OF LICENSED SOFTWARE” IS DELETED AND REPLACED WITH THE FOLLOWING:

a) Subject to the terms of this Agreement, GENEX grants to 340Basics a
worldwide, exclusive, non-transferable limited license to use the Licensed
Software in connection with 340Basics Products. Nothing herein shall be
considered to grant any license to use the Licensed Software for any other
purpose or in connection with any other products, e.g., for Auditing, Medicaid,
Medicare and Revenue Recovery. 

 

Subsections b) and c) of Section 2 are unchanged.

 

            2.  Section 3 of the Agreement, the first section entitled “SOFTWARE
HOSTING, SUPPORT AND CONSULTING” which through an error duplicated the
provisions of Section 2, is deleted and replaced with the following language: 
“[Section 3 is intentionally omitted]”.

 

            3. Section 5 of the Agreement, entitled “PAYMENT” is amended by
adding additional subsections e), f), and g) as follows:

1

 

--------------------------------------------------------------------------------

 

 

 

            e) Exclusivity Fee:  in addition to the payments in Section 5(a)
above, 340Basics will pay, at the times and in the manner set forth in this
Section 5, an Exclusivity Fee in the amount of:

 

(i)     5% of 340Basic Script Revenue, plus

 

(ii)   an additional 2% of 340Basics Script Revenue from clients referred by
GENEX, provided that such referrals are documented in writing, via email from
GENEX to 340Basics, and acknowledged by 340Basics. 

 

For purposes of this Agreement, “340Basics Script Revenue” for a given period
shall mean the greater of:

 

(iii) total cash receipts of 340Basics and its affiliates during such period
that are attributable to sales of 340Basics Products which utilize the Licensed
Software, net of reasonable discounts and adjustments actually given;  and

 

            (iv) 70% of the amount specified as “340Basics Script Revenue”,
corresponding to projected sales of 340Basics Products which utilize the
Licensed Software, net of reasonable discounts and adjustments, for such period
in 340Basics’s annual budget (the “Annual Budget”) in effect for such period, as
approved by 340Basics’s Board of Directors. 

 

When the Exclusivity Fee is calculated based on total cash receipts as specified
in the foregoing clause (i), it shall be referred to as the Sales Exclusivity
Fee, and when the Exclusivity Fee is calculated based on the 70% of budgeted
amount as specified in the foregoing clause (ii), it shall be referred to as the
“Minimum Exclusivity Fee”.

 

For as long as this Agreement continues in effect, 340Basics, HCCA & GENEX will
work together to agree on the Annual Budget for each calendar year commencing
with the 2015 calendar year prior to the beginning of the relevant calendar year
(and in any event prior to such Annual Budget’s submission for approval to HCCA
and 340Basic’s Board of Directors).  For purposes of illustration, Table 1
provides a calculation of potential Exclusivity Fee payments for the years 2014
(June – December, based on the budget already approved by the Board) and 2015
(January – December, based on estimates but not approved by the Board):

 

TABLE 1: Potential License Fee Payments

           

Period

 

Revenues

Notes

 

2014 Budget

       

June – December

 

$2,454,200

Amount of projected 340Basic Script Revenue in budget - already approved by the
Board

 

Minimum Commitment

70%

$1,717,940

             

Fees

       

Minimum Exclusivity Fee

5%*

$85,897

Amount payable for the period if cash receipts do not exceed 70% of budget

           

Per Budget Exclusivity Fee

5%*

$122,710

Amount payable for the period if cash receipts equal 100% of 340Basic Script
Revenue projected in the budget

           

2015 Budget

 

$9,727,200

Estimated amount of projected 340Basic Script Revenue in budget (NB: not yet
approved by the Board)

 

Minimum Commitment

70%

$6,809,040

             

Fees

       

–Minimum Exclusivity Fee

5%*

$340,452

Amount payable for the period if cash receipts do not exceed 70% of budget

 

 

Per Budget Exclusivity Fee

5%*

$486,360

Amount payable for the period if cash receipts equal 100% of 340Basics Script
Revenue projected in the budget

       

 

* If GENEX brings in clients, it will be paid an additional 2% on receipts from
such clients

           

2

 

--------------------------------------------------------------------------------

 

 

           

f) Timing of Exclusivity Fee payment:  Payments to GENEX of the Exclusivity Fee
will be made on a monthly basis in immediately available funds, according to the
schedule set forth in this subsection.  340Basics will make an Initial Payment
to GENEX of $12,300 (the average monthly Minimum Exclusivity Fee for 2014) upon
execution of this Amendment.  Upon termination of this Agreement or conversion
of the license granted under this Agreement to a nonexclusive license, pursuant
to Section 7(e), GENEX will first apply this Initial Payment of $12,300 to any
outstanding amounts owed by 340Basics or HCCA under this Agreement as of the
time of such termination or conversion, and then pay any balance remaining to
340Basics.  340Basics will pay by the 30th of each month following the end of
the prior month the Sales Exclusivity Fee or the Minimum Exclusivity Fee,
whichever is higher. On or before the 30th day of the month following a quarter
(so on or before October 30 for the quarter ending September, and so forth),
340Basics and GENEX will true up the payments (either by payment from 340Basics
or refund from GENEX) so that GENEX will have received (on a year-to-date basis
through the end of such quarter; except that for 2014, the basis will be the
only period from June through December 2014), the greater of (a) the total of
the Minimum Exclusivity Fees due or (b) the total of the Sales Exclusivity Fees
due. An example of this calculation is set forth on the spreadsheet attached
hereto as Appendix A.

3

 

--------------------------------------------------------------------------------

 

 

 

            g) Reporting and Auditing: 

 

(i) GENEX will grant access to 340Basics to retrieve 340B Invoice Reports from
the information on the GENEX servers, such reports showing activity by customer
using the Licensed Software.

 

(ii) 340Basics will provide GENEX with monthly reports showing the actual number
of scripts sold, the price per script, any revenues, discounts or adjustments
associated with sale of 340Basics Products, a calculation of the Sales
Exclusivity Fee and a calculation of the fee payment owed to GENEX. GENEX shall
have the right during the term of this Agreement and for three (3) years
thereafter, at its cost and expense to designate an authorized representative,
including without limitation, a firm of Certified Public Accountants to audit
the books and records of 340Basics and to conduct such further investigation as
GENEX shall deem necessary to verify 340Basic's performance of all its
obligations hereunder including, without limitation, payments due to GENEX under
this Agreement. 

 

(iii) If, as a result of any examination of the books and records of 340Basics
or the 340B Invoice Reports, it is determined that payments made under this
Agreement were less than or greater than the amount which should have been paid,
340Basics and/or HCCA shall promptly pay the amount of any discrepancy or
shortage to GENEX, or GENEX shall refund any overpayment to 340Basics, as the
case may be.  Should the discrepancy or shortage of payment by 340Basics be the
result of an error, omission or other inaccuracy in information or reports
provided by 340Basics, the payment of the amount of discrepancy or shortage
shall bear interest at 1.5% per month compounded monthly.

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

 

Section 5 of the Agreement, entitled “PAYMENT” is further amended by replacing
item 5 in subsection a) of such Section 5 with the following:

 

5) User volume license fee for GENEX 340BasicsTM suite (Client Login, Member
Login, Eligibility, Customer Service, FileShare)

·         1 to 124,999 end users (including members, patients and employees):
Included in basic license fee above.

·         125,000 - 199,999: Basic fee plus $0.20 per additional end user.

·         200,000 and over: Basic fee plus $0.15 per additional end user.

 

 

 

 

 

 

 

 

 

 

 

The remainder of subsection a), as well as subsections b), c) and d) of Section
5 shall remain unchanged.

 

            4.  Subsection b) of Section 6 of the Agreement entitled “WARRANTY
AND INDEMNIFICATION” shall be deleted and replaced with the following:

b)         GENEX Indemnity:  In the event that 340Basics is sued in a court of
competent jurisdiction for any claim that the Licensed Software, or its use as
authorized hereunder, infringes or misappropriates any intellectual property
right of any third party, GENEX will defend, indemnify and hold 340Basics
harmless from and against any and all claims, losses, liabilities, damages,
costs, and expenses (including reasonable attorney's fees). Genex warrants that
it will take reasonable precautions to encrypt transmissions and preserve the
confidentiality of users’ personal data and information.  Should any amounts be
payable by GENEX under this Section 6(b) indemnity, such amounts shall be first
offset against any unpaid fees payable by 340Basics and HCCA and then against
the current year’s minimum fees not yet paid.

 

All other provisions of Section 6 shall remain unchanged.

 

5. Section 7 of the Agreement, entitled “TERM AND TERMINATION” is amended by
correcting the reference in subsection (a) to “this Section 6” to “this Section
7” and by deleting subsection c) and replacing it with the following:

 

5

 

--------------------------------------------------------------------------------

 

 

c)         Termination for Convenience:  This Agreement may be terminated by
either party at any time after the fifth anniversary of the Exclusive Effective
Date, upon three months written notice, provided that if the termination is by
340 Basics, all payments due hereunder must have been made through the effective
date of termination.

 

Section 7 of the Agreement is further amended by adding the following
subsection:

e)  Conversion to Nonexclusive:  in addition to any other rights available under
this Section 7 or any other provision of this Agreement:

 

(i)     if 340Basics or HCCA is at any time delinquent for a period of 60 days
or more in paying the Exclusivity Fee, any payments due under Section 11 hereof,
or other payments due to GENEX under this Agreement, or if HCCA fails to comply
with GENEX's exercise of its option to receive 10% Secured Convertible
Debentures of HCCA under Section 11 hereof;

 

(ii)   if the amount of the “340Basic Script Revenue” is less than Five Million
Dollars ($5,000,000) for 2015 or any calendar year thereafter;

 

(iii)  at any time after the fifth anniversary of the Exclusive Effective Date;
and

 

(iv)  if 340Basics or HCCA become insolvent or declare bankruptcy; or

 

(v)   if 340Basics undergoes a change of control of the 340Basics business
(whether by sale or transfer of substantially all assets or business of
340Basics or by sale or transfer of a majority of stock in 340Basics or HCCA)
wherein (a) such change of control is without prior written consent by GENEX,
such consent not to be unreasonably withheld, and (b) such change of control is
a change of control which requires approval of the Board(s) of Directors of
340Basics and/or of HCCA after the date hereof;

 

then GENEX shall have the right to amend the Agreement to convert the license
granted hereunder to a nonexclusive license, effective immediately upon written
notice to 340Basics, by amending Subsections 2(a), 5(e), 5(f), and 7(c), such
that Subsections 2(a) and 7(c) of the Agreement will prospectively revert to the
original terms of the Nonexclusive Software License Agreement as executed March
27, 2014, and new Subsections 5(e) and 5(f) will cease to have effect
prospectively. 

 

All other provisions of Section 7 shall remain unchanged.

 

            6.  The Agreement is further amended to add the following Section
11:

 

11.  DEBT OF 340BASICS AND HCCA TO GENEX.

 

a) Each of 340Basics and HCCA hereby acknowledges and agrees that the balance of
340Basics’ and HCCA’s payment obligations to GENEX that are due and payable as
of May 31, 2014 (the “Outstanding Balance”), which Outstanding Balance is hereby
acknowledged by each of 340Basics and HCCA to be equal to approximately
$380,000, remains outstanding and due and payable on demand, by 340Basics and
HCCA jointly and severally, and that such Outstanding Balance is not satisfied,
discharged or otherwise affected by this Amendment. 

6

 

--------------------------------------------------------------------------------

 

 

 

b) At the option of GENEX, GENEX may elect to receive, at any time prior to June
7, 2014 and in satisfaction and discharge of a $175,000 portion of the
Outstanding Balance, 10% Secured Convertible Debentures of HCCA in the aggregate
principal amount of $175,000.00, with 100% detachable warrant coverage, to be
issued to GENEX by HCCA on the terms and conditions set forth in debenture and
warrant documentation substantially in the form furnished by HCCA to GENEX on
May 31, 2013, with such modifications as GENEX and HCCA may mutually agree in
writing (and for the avoidance of doubt, such option of GENEX will remain in
effect at all times prior to June 7, 2014 notwithstanding any earlier payment of
such balance, or any portion thereof, to GENEX), with the remaining balance of
approximately $205,000 to be paid over 9 months, in equal installments due on
the first day of the month, starting July 1, 2014.

 

c) The May 31st, 2014 outstanding remaining balance will be calculated and
agreed upon by the parties by June 15, 2014.


 

7.  HCCA and 340Basics, as parties to this Agreement, shall be jointly and
severally liable for all payment obligations under this Agreement, including
without limitation all payments due under Section 5 and under Section 11, and
wherever in the Agreement there is a reference to an obligation by 340Basics to
make a payment, it is understood and agreed that HCCA is jointly and severally
liable for such obligation; provided, however, that no license is granted
hereunder to HCCA with respect to any products other than 340Basics Products.

 

            8. All provisions of the Agreement shall remain in force except as
expressly modified by this Amendment.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to the Nonexclusive
Software License Agreement, as of the Exclusive Effective Date.  All signed
copies of this Agreement shall be deemed to be originals.

 

GENEX Consulting, LLC                           340Basics Inc

 

 

/S/ Anula Curtis                                              /S/ Natasha
Giordano                         

Signature                                                         Signature

 

                                                                       
                                                                       

Name: Anula Curtis                                        Name: Natasha Giordano

 

                                                                       
                                                                       

Title: Managing Director                                 Title: CEO

 

                                                                       
                                                                                   

Date: June 6, 2014                                          Date: June 6, 2014

 

Healthcare Corporation of America                                  

 

 

/S/ Natasha Giordano 

Signature                                                        

 

                                                                       

Name: Natasha
Giordano                                                                  

 

                                                                       

Title: CEO                                                                  

 

                                                                       

Date: June 6,
2014                                                                                                                             

 


 

 

8

 